         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 1 of 85




                      UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

  DARIN AND TIFFANY MCMAHON, H/W
  and SEAN MCMAHON

                                  Plaintiffs
                     v.
                                                                    CIVIL ACTION
  ROCKWELL TACTICAL GROUP, LLC,                                  NO. 5:19-CV-05292-JFL
  THREAT ASSESSMENT AND TACTICAL
  SOLUTIONS GROUP, LLC, JAROD ROSS,
  BRANDON KEHR, CODY SAYLOR,
  PRIMAL DEFENSE TRAINING, LLC,
  NATHAN MURR, JOSHUA PRINCE,
  PRINCE LAW OFFICES, P.C., CIVIL RIGHTS
  DEFENSE FIRM, P.C., and TKD
  PROPERTIES, LLC

                                Defendants

 DEFENDANT, NATHAN MURR’S ANSWER TO PLAINTIFFS’ SECOND AMENDED
              COMPLAINT WITH AFFIRMATIVE DEFENSES

         Defendant, Nathan Murr (“Answering Defendant”), by and through their counsel, Zarwin,

Baum, DeVito, Kaplan, Schaer, and Toddy, P.C. files his Answer with Affirmative Defenses, and

in support thereof, aver as follows:

         1.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 2 of 85




       2.      Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       3.      Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       4.      Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       5.      Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
          Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 3 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

          6.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

          7.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was a paid instructor by Rockwell Tactical Group at all relevant times and at no

relevant time was he acting on behalf of True North Concepts. By way of further response, all

averments of agency are specifically denied.

   9. (sic)Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was not conducting any business or otherwise acting on behalf of Defendant, True

North, at any relevant time. By way of further response, all averments of agency are specifically

denied.
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 4 of 85




       10.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       11.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       12.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       13.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 5 of 85




denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       14.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

       15.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

                                JURISDICTION AND VENUE

       16.     Answering Defendant hereby incorporates paragraphs 1-15 of its Answer to

Plaintiffs’ Second Amended Complaint as if same were set forth at length.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 6 of 85




         17.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         18.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         19.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         20.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 7 of 85




denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

                                       FACTUAL BACKGROUND

         21.   Answering Defendant hereby incorporates paragraphs 1 – 20 of its Answer to

Plaintiffs’ Second Amended Complaint as if fully set forth at length herein.

         22.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         23.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         24.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         25.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         26.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 8 of 85




       27.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       28.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       29.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       30.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       31.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       32.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       33.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 9 of 85




         34.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         35.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         36.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         37.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         38.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 10 of 85




       39.     Admitted.

       40.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       41.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       42.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       43.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       44.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       45.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 11 of 85




       46.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       47.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       48.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       49.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       50.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       51.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 12 of 85




thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       52.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       53.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       54.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial. By way of further response, the allegations include legal

conclusions to which no response is required.

       55.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       56.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       57.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 13 of 85




       58.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       59.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       60.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       61.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       62.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       63.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       64.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 14 of 85




         65.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         66.   Denied. The participants were subject to the triple safety check as set forth in the

Rockwell written material and guidelines distributed to them at the initial safety orientation the

day before the subject accident. The remainder of the allegations in this averment are denied as

stated and strict proof there of is demanded at the time of trial.

         67.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         68.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         69.   Denied. To the contrary, Answering Defendant conducted frisks and pat downs

as required pursuant to the Rockwell safety guidelines. Therefore, the allegation is denied and

strict proof thereof is demanded at the time of trial.

         70.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 15 of 85




       71.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       72.     Denied. Answering Defendant never stated he would try to “squeeze” in as many

scenarios as possible. Answering Defendant allowed Plaintiffs Darin McMahon to be the first

participant in the scenario after lunch to accommodate his schedule. Therefore, the allegation is

denied and strict proof thereof is demanded at the time of trial.

       73.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant never promoted his business at any point during the subject weekend. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

       74.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant conducted frisks of the participants pursuant to the Rockwell safety guidelines.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

       75.     Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 16 of 85




Defendant conducted frisks of the participants pursuant to the Rockwell safety guidelines.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

         76.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant conducted frisks of the participants pursuant to the Rockwell safety guidelines.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

         77.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         78.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         79.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 17 of 85




         80.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         81.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         82.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         83.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         84.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         85.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 18 of 85




         86.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         87.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         88.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         89.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         90.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         91.   Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 19 of 85




       92.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       93.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       94.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       95.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       96.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       97.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       98.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 20 of 85




       99.     Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       100.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       101.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       102.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       103.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       104.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

       105.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 21 of 85




         106.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         107.    Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

         108.    Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         109.    Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant distributed the Rockwell written material at the initial safety briefing in direct contrast

to this allegation. Therefore, the allegation is denied and strict proof thereof is demanded at the

time of trial.

         110.    Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 22 of 85




deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         111.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently qualified and experienced to act as an instructor hired by Rockwell.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial. By

way of further response, all averments of agency are specifically denied.

         112.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently qualified and experienced to act as an instructor hired by Rockwell.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial. By

way of further response, all averments of agency are specifically denied.

         113.    Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 23 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         114.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         115.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         116.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 24 of 85




         117.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         118.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

                                      COUNT I – NEGLIGENCE

                         Plaintiffs Darin McMahon v. Defendant Jared Ross

         119.   Answering Defendant incorporates paragraphs 1 – 118 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

         120.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 25 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         121.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         122.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         123.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 26 of 85




         124.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         125.   Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         126(a) – (d). Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subpart, are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations are not deemed conclusions of law, including the

subparts, they are specifically denied by Answering Defendant, as Answering Defendant is

without knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

    127.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 27 of 85




conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently trained and experienced. Therefore, the allegation is denied and strict

proof thereof is demanded at the time of trial.

           128(a) – (p). Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subpart, are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations are not deemed conclusions of law, including the

subparts, they are specifically denied by Answering Defendant, as Answering Defendant is

without knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

    129.         Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

           130. Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 28 of 85




Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         131. Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         132. Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.



                               COUNT II – NEGLIGENCE
           Plaintiffs Darin McMahon v. Defendant Rockwell Tactical Group, LLC

         133. Answering Defendant incorporates paragraphs 1 – 132 of its Answer to Plaintiffs’

Amended Complaint as if fully set forth herein.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 29 of 85




         134. Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         135. Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         136. Denied. This allegation is attempting to characterize the statement of a co-

defendant.

         137. Denied. Answering Defendant received such training but never made any of the

other admissions in this allegation. Therefore, the are specifically denied and strict proof thereof

is demanded at the time of trial.

         138(a) – (d). Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every sub paragraph, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations are

conclusions of law to which no further response is required and they are, therefore, deemed
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 30 of 85




denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, including the subparts, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

    139.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently trained, qualified and experienced. Therefore, the allegation is

denied and strict proof thereof is demanded at the time of trial.

    140.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    141.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 31 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    142.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.



                                    COUNT III – NEGLIGENCE
                       Plaintiffs Darin McMahon v. Defendant, Brandon Kehr


    143.       Answering Defendant incorporates paragraphs 1 – 142 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

    144.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, including the subparts,

they are specifically denied by Answering Defendant, as Answering Defendant is without
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 32 of 85




knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

   145.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, including the subparts,

they are specifically denied by Answering Defendant, as Answering Defendant is without

knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

   146.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, including the subparts,

they are specifically denied by Answering Defendant, as Answering Defendant is without

knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

   147.        Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   148.        (a) – (d).      Denied. The averments contained in this paragraph of Plaintiffs’
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 33 of 85




Complaint, including each and every subparagraph, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, including the subparts, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   149.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, including the subparts,

they are specifically denied by Answering Defendant, as Answering Defendant was sufficiently

qualified, trained and experienced. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   150.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, including the subparts,

they are specifically denied by Answering Defendant, as Answering Defendant is without
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 34 of 85




knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

    151.       (a) – (n).      Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subpart, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, including the subparts,

the allegations are conclusions of law to which no further response is required and they are,

therefore, deemed denied under the applicable Rules of Civil Procedure. To the extent that these

allegations are not deemed conclusions of law, including the subparts, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    152.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    153.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 35 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    154.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.



                                 COUNT IV – NEGLIGENCE
    Plaintiffs Darin McMahon v. Threat Assessment and Tactical Solutions Group, LLC

    155.       Answering Defendant incorporates paragraphs 1 – 154 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

    156.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 36 of 85




   157.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   158.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   159.        Denied. Answering Defendant is without knowledge or information sufficient to

form a belief as to the truth of this allegation. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   160.        (a) – (d).      Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subparagraph, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations are

conclusions of law to which no further response is required and they are, therefore, deemed
            Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 37 of 85




denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, including the subparts, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

    161.         Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant was sufficiently qualified, trained and

experienced. Therefore, the allegation is denied and strict proof thereof is demanded at the time

of trial.

    162.         Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    163.         Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 38 of 85




conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.




                                      COUNT V – NEGLIGENCE
                         Plaintiffs Darin McMahon v. Defendant Cody Saylor

    164.       Answering Defendant incorporates paragraphs 1 – 163 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

    165.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    166.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 39 of 85




directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   167.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   168.        (a) – (k).      Denied. The averments contained in this paragraph of Plaintiffs

Complaint, including each and every subparagraph, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, including the subparts, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 40 of 85




belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   169.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   170.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   171.        Denied as to the interpretation of surveillance video purports to show.

   172.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 41 of 85




denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   173.        (a) – (d).      Denied. The averments contained in this paragraph, including

each and every subpart, of Plaintiffs’ Complaint are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations,

including the subparts, are conclusions of law to which no further response is required and they

are, therefore, deemed denied under the applicable Rules of Civil Procedure. To the extent that

these allegations are not deemed conclusions of law, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   174.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently qualified, trained and experienced. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   175.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 42 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    176.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    177.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    178.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 43 of 85




       WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.



                                 COUNT VI – NEGLIGENCE PER SE
                         Plaintiffs Darin McMahon v. Defendant Cody Saylor

   179.        Answering Defendant incorporates paragraphs 1 – 178 of its Answer to Plaintiffs

   Second Amended Complaint as if fully set forth herein.

   180.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   181.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   182.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 44 of 85




directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   183.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   184.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   185.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 45 of 85




directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    186.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

    187.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    188.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 46 of 85




Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.


                                  COUNT VII – NEGLIGENCE
               Plaintiffs Darin McMahon v. Defendant Primal Defense Training, LLC

    189.       Answering Defendant incorporates paragraphs 1 – 188 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

    190.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    191.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 47 of 85




sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   192.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   193.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   194.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 48 of 85




sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   195.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied.

   196.        (a) – (d).      Denied. The averments contained in this paragraph, including

each and every subpart, of Plaintiffs’ Complaint are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations,

including the subparts, are conclusions of law to which no further response is required and they

are, therefore, deemed denied under the applicable Rules of Civil Procedure. To the extent that

these allegations are not deemed conclusions of law, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   197.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant was sufficiently qualified, trained and experienced. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   198.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 49 of 85




Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    199.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    200.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    201.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 50 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor

and against all parties, along with such other relief as this Honorable Court deems appropriate.

                                    COUNT VIII – NEGLIGENCE
                        Plaintiffs Darin McMahon v. Defendant Nathan Murr

    202.       Answering Defendant incorporates paragraphs 1 – 201 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

    203.       Denied. The allegations in this paragraph are conclusions of law to which no

further response is required and they are, therefore, deemed denied under the applicable Rules of

Civil Procedure. To the extent that these allegations are not deemed conclusions of law, they are

specifically denied by Answering Defendant, as Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of these allegations. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

    204.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    205.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 51 of 85




deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant acted reasonably safe at all relevant times. Therefore, the allegation is denied and

strict proof thereof is demanded at the time of trial.

    206.       (a) – (n).      Denied. The averments contained in this paragraph, including

each and every subpart, of Plaintiffs’ Complaint are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including he subparts, are not deemed

conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant acted reasonably safe at all relevant times and/or is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    207.       Admitted.

    208.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    209.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 52 of 85




Defendant acted pursuant to Rockwell’s safety guidelines and reasonably safe and/or is without

knowledge or information sufficient to form a belief as to the truth of these allegations.

Therefore, the allegation is denied and strict proof thereof is demanded at the time of trial.

   210.        (a) – (d).      Denied. The averments contained in this paragraph of Plaintiffs

Complaint, including each and every subpart, are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant did not know or intend any of these allegations and/or is without knowledge or

information sufficient to form a belief as to the truth of these allegations. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

   211.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant did not know of any training or safety irregularity and/or is without knowledge or

information sufficient to form a belief as to the truth of these allegations. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

   212.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 53 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    213.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    214.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial. By way of further response, all averments of agency are specifically denied.

    215.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 54 of 85




       WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor

and against all parties, along with such other relief as this Honorable Court deems appropriate.

                                     COUNT IX – NEGLIGENCE
                        Plaintiffs Darin McMahon v. Defendant Joshua Prince

   216.        Answering Defendant incorporates paragraphs 1 – 215 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

   217.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   218.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   219.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 55 of 85




directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   220.        (a) – (o).        Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subparagraph, are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, including the subparts, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   221.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 56 of 85




    222.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    223.        Denied, as Answering Defendant is without knowledge or information sufficient

to form a belief as to the truth of these allegations.

    224.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    225.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 57 of 85




    226.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    227.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    228.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    229.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 58 of 85




conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    230.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    231.       (a) – (d).     Denied. The averments contained in this paragraph of Plaintiffs’

Complaint, including each and every subpart, are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    232.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 59 of 85




conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    233.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    234.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    235.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 60 of 85




deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    236.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.


                                    COUNT X – NEGLIGENCE
                  Plaintiffs Darin McMahon v. Defendant Prince Law Offices, P.C.

    237.       Answering Defendant incorporates paragraphs 1 – 236 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

    238.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 61 of 85




sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   239.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   240.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   241.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 62 of 85




denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   242.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   243.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   244.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied.

   245.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 63 of 85




deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

    246.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    247.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    248.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 64 of 85




    249.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    250.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    251.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    252.       (a) – (d).     Denied. The averments contained in this paragraph, including
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 65 of 85




each and every subpart, of Plaintiffs’ Complaint are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    253.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    254.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 66 of 85




                                  COUNT XI – NEGLIGENCE
              Plaintiffs Darin McMahon v. Defendant Civil Rights Defense Firm, P.C.

   255.        Answering Defendant incorporates paragraphs 1 – 254 of its Answer to Plaintiffs

Second Amended Complaint as if fully set forth herein.

   256.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   257.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   258.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 67 of 85




To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   259.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   260.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   261.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 68 of 85




To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    262.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied.

    263.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

    264.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    265.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 69 of 85




allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    266.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    267.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    268.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 70 of 85




    269.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    270.       (a) – (d).     Denied. The averments contained in this paragraph, including

each and every subpart, of Plaintiffs’ Complaint are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    271.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    272.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 71 of 85




conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.

                                       COUNT XII – NEGLIGENCE
                            Plaintiffs Darin McMahon v. TKD Properties, LLC

    273.       Answering Defendant incorporates paragraphs 1 – 272 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

    274.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

    275.       (a) – (n).       Denied. The averments contained in this paragraph, including

each and every subpart, of Plaintiffs’ Complaint are directed to parties other than Answering

Defendant and are therefore denied. To the extent a response is required, the allegations,

including the subparts, are conclusions of law to which no further response is required and they
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 72 of 85




are, therefore, deemed denied under the applicable Rules of Civil Procedure. To the extent that

these allegations are not deemed conclusions of law, they are specifically denied by Answering

Defendant, as Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth of these allegations. Therefore, the allegation is denied and strict proof

thereof is demanded at the time of trial.

   276.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   277.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant. Therefore, the allegation is denied and strict proof thereof is

demanded at the time of trial.

   278.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 73 of 85




required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   279.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

directed to parties other than Answering Defendant and are therefore denied. To the extent a

response is required, the allegations are conclusions of law to which no further response is

required and they are, therefore, deemed denied under the applicable Rules of Civil Procedure.

To the extent that these allegations are not deemed conclusions of law, they are specifically

denied by Answering Defendant, as Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations. Therefore, the allegation is denied

and strict proof thereof is demanded at the time of trial.

   280.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

   281.        Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 74 of 85




    282.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    283.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    284.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    285.       (a) – (d).     Denied. The averments contained in this paragraph of Plaintiffs
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 75 of 85




Complaint, including each and every subpart, are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    286.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    287.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    288.       (a) – (d).     Denied. The averments contained in this paragraph, including
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 76 of 85




each and every subpart, of Plaintiffs’ Complaint are conclusions of law to which no further

response is required and they are, therefore, deemed denied under the applicable Rules of Civil

Procedure. To the extent that these allegations, including the subparts, are not deemed

conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    289.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.

            COUNT XIII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                         Plaintiffs Sean McMahon v. All Defendants

    290.       Answering Defendant incorporates paragraphs 1 – 289 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

    291.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 77 of 85




Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    292.       Admitted.

    293.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    294.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant. Therefore, the

allegation is denied and strict proof thereof is demanded at the time of trial.

    295.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.
         Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 78 of 85




         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.

                             COUNT XIV – LOSS OF CONSORTIUM
                            Plaintiffs Tiffany McMahon v. All Defendants

    296.       Answering Defendant incorporates paragraphs 1 – 295 of its Answer to Plaintiffs’

Second Amended Complaint as if fully set forth herein.

    297.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

    298.       Denied. The averments contained in this paragraph of Plaintiffs’ Complaint are

conclusions of law to which no further response is required and they are, therefore, deemed

denied under the applicable Rules of Civil Procedure. To the extent that these allegations are not

deemed conclusions of law, they are specifically denied by Answering Defendant, as Answering

Defendant is without knowledge or information sufficient to form a belief as to the truth of these

allegations. Therefore, the allegation is denied and strict proof thereof is demanded at the time of

trial.

         WHEREFORE, Answering Defendant, Nathan Murr, demands judgment in his favor and

against all parties, along with such other relief as this Honorable Court deems appropriate.
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 79 of 85




                                  AFFIRMATIVE DEFENSES

       1.      Defendant hereby incorporates by reference their denials, admissions and

responses Plaintiffs’ Second Amended Complaint as though fully set forth at length herein.

       2.      Plaintiffs’ Second Amended Complaint fails to state a claim upon which relief can

be granted against Answering Defendant.

       3.      If an accident occurred in the manner alleged by the Plaintiffs then such accident

occurred as a result of the negligence of the Plaintiffs and under the terms of the Comparative

Negligence Act of 1976, 42 Pa. C.S.A. 7102 et seq., the Plaintiffs are not entitled to recover from

Defendants or the recovery is to be reduced in accordance with the terms of the aforesaid Act.

       4.      If it is judicially determined that the Plaintiffs suffered any injuries and/or

damages as a result of the accident as alleged in Plaintiffs’ Second Amended Complaint, then

such damages were proximately caused by the negligence of Plaintiffs and/or a third party entity,

not Defendants.

       5.      If the Plaintiffs suffered any injuries/damages as alleged, they were caused solely

and primarily by Plaintiffs’ and/or a third party’s carelessness, negligence and/or contributory

negligence.

       6.      By the actions at the date, time and place stated in the Plaintiffs’ Second

Amended Complaint, the Plaintiffs did knowingly assume the risk of any and all injuries or

damages which he alleges to have suffered.

       7.      If Defendants were negligent in any respect as alleged in Plaintiffs’ Complaint, all

allegations being specifically denied, then Answering Defendants’ negligence was passive and

the damages sustained by the Plaintiffs was the result of an intervening negligent act or a third
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 80 of 85




person or persons over whom Defendants had no control, right of control or responsibility, which

was a superseding cause of the damages, and therefore, Defendants are not liable.

        8.      It is denied by the Defendant that any person or persons unidentified in Plaintiffs’

Second Amended Complaint were agents, servants, workmen and/or employees until said person

or persons are identified and Defendants are given an opportunity to admit or deny agency.

        9.      At all times material hereto, Defendant acted reasonably in the performance of

any alleged common law obligations.

        10.     Defendant did not breach a duty to Plaintiffs.

        11.     Defendant did not act in a negligent and/or careless manner at any time material

to the instant lawsuit.

        12.     Defendants interplead any and all defenses available to it under all statutes and

regulations of the Commonwealth of Pennsylvania and the United States.

        13.     Plaintiffs’ claims are barred by Plaintiffs’ comparative and/or contributory

negligence.

        14.     Plaintiffs’ damages, if any, should be reduced as a result of Plaintiffs’

comparative and/or contributory negligence.

        15.     Plaintiffs’ claims may be barred by the applicable statute of limitations.

        16.     Plaintiffs’ claims may be barred by accord and satisfaction.

        17.     Plaintiffs’ claims are barred by release.

        18.     Plaintiffs agreed to waive these claims and hold harmless Answering Defendant

from these claims.

        19.     Plaintiffs voluntarily and knowingly waived any and all rights to a cause of action

against Answering Defendant and therefore this cause of action is legally deficient.
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 81 of 85




        20.     Answering Defendant was an employee of Defendant, Rockwell Tactical Group,

at all relevant times and Rockwell is therefore vicariously liable for any purported, and/or

alleged, and/or apportioned, and or adjudicated negligence and/or tort causing conduct of

Answering Defendant.

        21.     Plaintiffs’ claims for relief are barred and/or limited by facts and defenses which

will become evident during discovery, and Defendants specifically reserve their right to amend

their Affirmative Defenses at a later date to reflect said defenses.

      CROSSCLAIM AGAINST DEFENDANTS, ROCKWELL TACTICAL GROUP,
LLC, JARED ROSS, THREAT ASSESSMENT AND TACTICAL SOLUTIONS GROUP,
  LLC, BRANDON KEHR, CODY SAYLOR, PRIMAL DEFENSE TRAINING, LLC,
 JOSHUA PRINCE, PRINCE LAW OFFICES, P.C., CIVIL RIGHTS DEFENSE FIRM
                     AND TKD PROPERTIES, LLC

         1.    Answering Defendant incorporates by reference its answers and defenses

submitted above as if same were set forth fully herein.

         2.    Plaintiffs’ damages are not the result of any damage or inaction of Answering

Defendant, but the actions or inactions of others over whom Answering Defendant neither had

the right or ability to control.

         3.    While Answering Defendant denies any liability, if Plaintiffs’ allegations are

proven true at trial, then Answering Defendant alleges that Defendants, Rockwell Tactical

Group, LLC, Jared Ross, Threat Assessment and Tactical Solutions Group, LLC. Brandon Kehr,

Cody Saylor, Primal Defense Training, LLC, Joshua Prince, Prince Law Offices, P.C., Civil

Rights Defense Firm and TKD Properties, LLC are alone liable to Plaintiffs or in the alternative,

are liable over to Answering Defendant, or liable with Answering Defendant for contribution

and/or indemnity, including without limitation, the reimbursement of all costs, counsel fees and
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 82 of 85




expenses incurred by Answering Defendant, in the defense of all claims asserted in this action,

any liability on the part of Answering Defendant being expressly denied.

        WHEREFORE, Defendants demand that judgment be entered in their favor and against

all other parties, along with such other relief as this Honorable Court deems appropriate.


                                             ZARWIN, BAUM, DeVITO, KAPLAN,
                                              SCHAER & TODDY, P.C.


                                             By: __________________________________
                                                    CHRISTOPHER G. MAVROS, ESQUIRE
                                                    Attorney for Defendant,
                                                    Nathan Murr
                                                    2005 Market Street, 16th Floor
                                                    Philadelphia, PA 19103
                                                    (215) 569-2800
                                                    Cgmavros@zarwin.com


Date: 2/15/2021
       Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 83 of 85




                                        VERIFICATION


       I, Nathan Murr, hereby state that I am the Defendant in the within matter, and that the

statements set forth in the foregoing Answer to Plaintiff’s Second Amended Complaint are true

and correct to the best of my knowledge, information and belief. I have relied upon the

professional advice of counsel, and the language in this document is that of counsel.

       I understand that the statements set forth herein are made subject to the penalties of 18

Pa.C.S.A. § 4904, relating to unsworn falsification to authorities.




                                                      __________________________________
                                                      NATHAN MURR
Dated: 15 FEBRUARY 2021
      Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 84 of 85




                    UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

DARIN AND TIFFANY MCMAHON, H/W
and SEAN MCMAHON

                                Plaintiffs
                   v.
                                                                CIVIL ACTION
ROCKWELL TACTICAL GROUP, LLC,                                NO. 5:19-CV-05292-JFL
THREAT ASSESSMENT AND TACTICAL
SOLUTIONS GROUP, LLC, JAROD ROSS,
BRANDON KEHR, CODY SAYLOR,
PRIMAL DEFENSE TRAINING, LLC,
NATHAN MURR, JOSHUA PRINCE,
PRINCE LAW OFFICES, P.C., CIVIL RIGHTS
DEFENSE FIRM, P.C., and TKD
PROPERTIES, LLC

                               Defendants

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of Defendant, Nathan
Murr’s, Reply to the Answer to Plaintiffs’ Second Amended Complaint has been duly served
upon the following via the court’s electronic filing system on the date indicated below:

              Cecil J. Jones, Esquire                    Cary B. McClain, Esquire
           Daniel F. Donnelly, Esquire                  Robert M. Abernethy, Esquire
Marks, O’Neill, O’Brien, Doherty & Kelly, P.C.
                                                             The McClain Firm
                 One Penn Center
     1617 John F. Kennedy Blvd, Suite 1010                     901 Stony Lane
             Philadelphia, PA 19102                        Gladwyne, PA 19035
Attorney for Joshua Prince, Prince Law Offices,            Attorney for Plaintiffs
      P.C., Civil Rights Defense Firm, P.C.


         Sean V. Kemether, Esquire                       Lawrence D. Wright, Esquire
     Law Offices of Lester G. Weinraub                    Russell S. Massey, Esquire
    660 W. Germantown Pike, Suite 100                    Sheila E. O’Donnell, Esquire
       Plymouth Meeting, PA 19462                          Wright & O’Donnell, P.C.
     Attorney for TKD Properties, LLC                    725 Skippack Pike, Suite 230
                                                             Blue Bell, PA 19422
                                                  Attorney for Primal Defense Training, LLC
        Case 5:19-cv-05292-JMG Document 173 Filed 02/17/21 Page 85 of 85




        Anthony M. Pisciotti, Esquire               Charles Edward Browne, Esquire
          Clifford M. Laney, Esquire                 Nickolaus & Hohenadel, LLP
           Pisciotti Malsch Buckley               627 North Fourth Street PO Box 902
            30 Columbia Turnpike                          Reading, PA 19603
           Florham Park, NJ 07932              Attorney for Cody Saylor, Primal Defense
 Attorney for Threat Assessment and Tactical                 Training, LLC
    Solutions Group, LLC, Brandon Kehr


         Michael J. Aliverini, Esquire
        Christopher J. Sulock, Esquire
              One Logan Square
         130 N. 18th Street, 26th Floor
           Philadelphia, PA 19103
   Attorney for Defendants, Jared Ross and
        Rockwell Tactical Group, LLC



                                         ZARWIN, BAUM, DeVITO, KAPLAN,
                                          SCHAER & TODDY, P.C.


                                         By: /s/ Christopher G. Mavros________________
                                                 CHRISTOPHER G.MAVROS, ESQUIRE
                                                 Attorney for Defendant,
                                                 Nathan Murr
                                                 2005 Market Street, 16th Floor,
                                                 Philadelphia, PA 19103
                                                 (215) 569-2800
                                                 cgmavros@zarwin.com


Date:   2/15/2021
